Pannell, Judge.
The main appeal in this case is from the same judgment which was appealed from in the case of the same name between the same parties (117 Ga. App. 200), and the decision in that case determines all questions raised and necessary to be decided in the present appeal. The present appeal is therefore dismissed and the cross appeal is also dismissed.

Appeals dismissed.


Jordan, P. J., and Deen, J., concur.

Smith, Cohen, Bingel, Kohler, Martin & Lowe, Williston C. White, for appellants.
Reeves & Collier, Rex T. Reeves, Merrell Collier, for appellee.